The Chancellor :—
The sureties claim to be relieved upon three distinct grounds.
*288I. The ground chiefly relied upon was, that their obligation under each of these bonds was for Heston’s good behavior as cashier, only fairing the current year— commencing with his election by the general board at Dover, at its annual meeting in January next, before the taking of the bond, and ending, ipso facto, upon liis reelection by the same board in January next following; that is to say, that under the bond of 1862, the sureties were liable only for such defaults as might be committed within the year 1862, and until Heston’s re-election in January, 1863 ; and that, under the bond of 1865, they were liable only for defaults committed within that year and until his re-election in January, 1866 ; and, further, that no defaults were committed within the years 1862 and 1865.
Heston was first chosen cashier by the directors of the branch bank of Wilmington, February 13, 1858. This was a temporary appointment, continuing until the meeting of the general board, in January 1869, when he was regularly elected by the board. Subsequently, he was re-elected by the general board, in January of each year, until 1867, the year in which he was removed. After each of these elections, he took an oath'of office. He also gave anew official bond in each of the years 1859, !86o, 1861, 1862, and 1865. For reasons not necessary to be stated, the taking of bond was dispensed with in 1863 and 1864.
The bonds are taken in the corporate name of the principal bank, and to each there is a condition, without any recital preceding it, in these words :
‘‘The condition of this obligation is such, that if the “above bound Joseph A. Heston shall behave himself “well, and faithfully discharge his duties as cashier of the “branch of the Farmers’ Bank at Wilmington, then the “above obligation to be void, otherwise to be and remain “in full force and virtue in law.”
*289Then follows a warrant-of attorney for the confession of judgment, under which the bank was proceeding against the sureties when restrained by the preliminary injunction.
It will be observed that the obligation of the sureties is not, by the terms of the condition, or by any recital in the bond, limited to a definite period, as for a year; but their undertaking is, for Heston’s good behavior, “as “cashier.” Then, according to a settled rule of construction, their obligation is coextensive with the duration of Heston’s office. Add. on Cont., 663. And to the rule, as thus stated, there should be added this qualification, viz : that the undertaking of the sureties in either bond, was for Heston’s good behavior only so long'as he should hold his office by virtue of that election pursuant to which the bond was given ; so that their obligation under such bond would cease, as well upon his re-election and qualification for a new term of office, as upon the election and qualification of another, person as his successor. Add. on Cont., 662, and cases cited; Bigelow vs. Bridge, 8 Mass., 274.
This leads directly to the main question discussed upon this branch of the case, viz: Whether the office of cashier is an “annual office,” — one that expires at each annual meeting of the general board in January, upon the election of a successor, or the re-election of the incumbent —and if an “annual office,” then whether the term of the incumbent expires ipso facto upon a new election in January, or continues until the qualification of his successor by giving bond, or upon his being himself duly qualified in case of his re-election. It is upon the latter question that the case will be found to turn.
It is. very clear that, by no provision of the charter, nor by any by-law or ordinance of the stockholders, is the cashiership made an annual office or a term office of any kind, such as is the office of the president of the bank. *290The charter, by sec. 11, (4 Delatvare Laws, 494,) vests the appointment of all “officers, clerks and servants,” of the corporation (which includes cashiers) in the “directors “for the time being.” It confers a simple, absolute power, both of appointment and removal, affixing no term to the cashier’s office, but making it subject to the pleasure of the board ; so that a cashier being elected, would, so far as the charter and by-laws affect his term of office, hold until his death, or resignation, or removal by some action of the board; or, should the board have seen fit at the time of electing or appointing a cashier, to limit his term of service to a definite time, or to the happening of some specified event, his office would, in that case, expire at the time or upon the event designated. It would so expire, not by force of any limitation attaching to the office itself, but by the terms of the incumbent’s appointment to it,
But it was insisted,for the complainants,that the office, though not made an annual one by the charter, by-laws or ordinances, has become such under certain resolutions adopted by the general board in 1825 and 1826, directing the annual election of cashiers, and by the uniform usage of the corporation since the adoption of those resolutions to hold annual elections in conformity therewith. Such action on the part of the general board, the body invested by the charter with the absolute control of the subject, is claimed to have all the force of a charter provision to constitute this an annual office.
Before taking up this question, it is necessary to advert to the practice of the general board, in the election of cashiers from the period of the bank’s organization.
Prior to 1825, the action of the board was governed by no rule. From the organization of the principal bank, in 1807, cashiers for that bank and for the branches, were elected annually, until 1810. From that year until 1823 there were no elections except to fill vacancies, but the *291cashiers remained in office without re-election. In 1823, the cashiers and tellers then in office, were re-elected, and were ordered, by a resolution, to give bond with surety for good behavior. In 1824, there was no election. In 1825, the board elected cashiers and tellers, and then, for the first time, adopted a rule intended to govern its future action, which (with some other matters) was embodied in a series of resolutions. The resolution relating to this subject was in these words ':
“ Resolved farther, That the persons to fill the respective offices of cashiers and clerks, in the different “departments of this bank, shall be ballotted for at the “present meeting, and annually at the meeting of the “general board of directors, in the month of January of “ each year hereafter, and shall, on entering upon the duties “of those offices, respectively, give bond and warrant of “attorney, in the manner and form prescribed by the Act “of Assembly in such case made a,nd provided.”
Preceding this, was another resolution, by which the cashiers of the respective banks were directed to cause proceedings for the collection of interest due and in arrears more than twenty days prior to the declaring of each semi-annual dividend; and this duty was enforced by a declaration “that the cashier or cashiers who shall neglect “or refuse to comply with this provision shall not be “allowed to be nominated or voted for at annual elec“tions thereafter to fill the said office, but be wholly “excluded therefrom.” In the next year, 1826, cashiers and tellers were elected, and a further resolution, evidently supplementary to that of 1825, was adopted respecting the bonds of these officers: — •
“ That the cashier and clerk of the principal bank, and “the cashiers and clerks of the respective branch banks, “enter into bond with surety and sureties and warrants of “attorney, conditioned as provided by law for the faithful “performance of their offices as required by a former by-law *292“ or by-laws of this institution, and that such bonds be duly “executed and submitted for their approbation to the “respective boards of directors within twenty days after “ their appointments,respectively,in the present and subse- “ quent years.”
In 1827, and from thence until this time, cashiers and tellers have been annually elected or re-elected, and when elected or re-elected have given official bonds and taken oaths of office, except that, in 1863, 1864, 1866 and 1867, the bonds were dispensed with.
This reference to the transactions of the general board of directors presents all that is at present material, and I proceed now to state to counsel, the views formed, after much reflection, upon the points discussed touching the effect of the resolutions of 1825-6, and the subsequent practice of the general board.
1. And, first, there seems to be no doubt that the power of appointing cashiers for the branch banks is vested in the general board — the branch boards having only authority to fill vacancies occurring within the year, by temporary appointments, to continue until an election by the general board — an authority at first exercised from necessity, and since 1849 under the statute of that year, authorizing such temporary appointments of all officers of branch banks.
2. Further, I am of opirtion that the resolutions of 1825-6, and the practice of the general board to elect the cashier annually, pursuant to its direction, did make the office, for the time being," an annual office,” though not so strictly such as to expire ipso facto at the end of the year, or at the annual meeting of the board, or even upon the election alone of a successor, or the re-election of the incumbent — not until both the election and qualification of the newly elected or re-elected officer.
It was insisted at the bar, that what purported, on the minutes of the general board, to have been re-elections of *293incumbent cashiers from year to year, were not such, in fact, that they intended not to create a new term of office, but rather, as an annual assent to the continuance of the old term, the officer holding throughout, under his original appointment, so that Heston, notwithstanding these re-elections, continued to be cashier by virtue of his election by the branch board in 1858, without any change in his term of office. But the proceedings of the general board, as shown by the minutes, will not bear this construction. They had all the formalities of elections. As such they were minuted on the journals, and certified to the branch boards concerned, were invariably followed by new official oaths, and, with the exception before stated, by new official bonds. The proceedings were the same in all respects as for the election of the president, who, by the charter, was an annual officer. They were manifestly intended as annual elections of the cashier, held in direct conformity with the resolutions of 1825-6.
In the Massachusetts cases, Dedham Bank vs. Chickening, 3 Pick., 335, and Bank of Amherst vs. Root, 2 Met., 523, successive re-elections of a cashier were held to be but expressions of assent to a continuing office, but these decisions rest upon special circumstances which distinguish those cases from the present one.
Again, it was argued that the resolutions of 1825-6, and the practice of the board pursuant to them, could not, of their own force, make the cashier’s office “an annual office ; ” that only a provision of the charter or a by-law could have that effect. This is true so far, that the resolutions, and the practice of the board, did not affix a term to the office, making it an annual one in the same sense as is that of the president of the bank, such that succeeding boards could not elect for a longer period than one year. It was a self-imposed regulation which any board might disregard. Nevertheless, inasmuch as the boards succeeding those of 1825 and 1826 have chosen to *294conform to the resolutions, and to elect or re-elect cashiers annually, pursuant thereto, they have, by the terms of their appointment, made the office, in fact, for the time being, an annual one, though not so by law or charter. The question is simply one of intention on the part of the general board, for what term of service they intended to elect the cashier, whether for one year or indefinitely. Their intention may be implied as well as expressed. A special resolution of the board adopted at each annual election, defining the term of office thereby conferx-ed, would, beyond all doubt, have limited it accordingly. Certainly, the general resolutions of 1825-6 serve quite as conclusively to define the term of office under the successive elections, since held pursuant to them.
3. But this brings us to the point which is decisive against this branch of the complainants’ case. Although under the practice of the general board, pursuant to the ■resolutions of 1825-6, the cashier’s office has become, in a general sense, an “annual one,” the term of the incumbent cashier does not expire ipso facto upon the election of his successor, or upon his own re-election, but his term continues, and, by consequence, his official bond remains in force until his successor becomes qualified for the office by giving an official bond ; or in case of are-election, until the incumbent shall be himself qualified in like manner for his new term of office.
Such is the effect of the resolutions and of the practice of the board. For, othex'wise, there would not be a proper succession of .cashiers qualified, as is required by the charter. There would be, annually, an interval between the election and the giving of bond pursuant to it, during which the bank would be without any official security whatever. It is to protect the bank against this very result, that a fundamental article of the charter (Art 8 of Sec. 12) requires that the cashier, before entering upon the duties of his office, shall be required to give bond ; and in conformity with this article, and to secure the same end, *295the resolution of 1825, in providing for annual elections, expressly directs that the cashier-elect shall give bond “1on entering” upon the office; and although, by the supplementary resolution of 1826, twenty days were allowed him within which to provide his sureties, it is to be twenty days after his appointment, not after his entry upon the office ; so that, clearly, the giving of bond by a cashier-elect is to precede or,at least,be cotemporaneous with his entry upon office or upon a new term of office. Now, in the absence of any expression whatever, limiting the term of the incumbent cashier to expire ipso facto upon the next annual election or re-election, it is the reasonable construction of the resolutions of 1825-6, that the old term shall continue until the new term is duly entered upon, by the giving of an official bond in accordance with the eighth fundamental article.
The case is not within the point ruled in Bank of the United States vs. Danbridge, 12 Wheaton, 64. It was there, held that, if a bank permit a person to act as cashier without his having given bond as required by the charter, his acts as cashier de facto will incur against the bank the same responsibilities and, to some extent, will acquire for it. the same rights as if he had been duly qualified. But here the question is whether upon a fair construction of the resolution under which the cashier was re-elected, he is to be considered after a re-election as acting in his new term of office before security given for it, or in his old term continued until he shall be newly qualified.
There is a further consideration necessary to a complete view of the subject. It is this : In holding that the term of office of the cashier, under elections by the general board, pursuant to the resolutions of 1825-6, continues until there shall be a qualified successor in the same office, I have but extended to the resolutions of 1825-6 and the elections held under them the same principle of construction which the common law applies to like provisions *296made by statute or charter for the annual election of officers.
The principle is, that if the term of an officer, civil or corporate, created by statute or charter, is not limited to expire at a fixed time, or upon a specified event, but there is simply a direction for the annual election of the officer, his original term continues, though after the year, until a successor is duly elected and qualified. It is true that this, as a general common law principle, has been doubted by Chancellor Walworth, in 1 Paige, 595. In 2 Kent’s Com., 295, the principle is treated as not definitely settled upon authority, though it is supported by the author’s great name. It was also affirmed by the Supreme Court of New York, in People vs. Runkle, 9 Johns., 147, and Trustees of Vernon Society vs. Hill, 6 Cowen, 23. The apparent uncertainty of the English' authorities on this point is removed by discriminating between the cases arising under statutory provisions expressly limiting the office to expire at the end of the year, or directing that the election be held on a fixed day, and the cases in which a term is implied from the direction to elect annually, without limiting the election to a fixed day. A provision for holding an election on a fixed day was held to be peremptory ; but one for electing annually, without a day fixed, was treated as directory only. The distinction is one of questionable soundness; yet it harmonizes the cases, and gives certainty to the rule adjudged by them.
Of the former class was the Banbury x.ase in 10 Mod., 346, in which a corporation was held dissolved through a failure to elect a Mayor on a charter day, it being a day fixed by the charter, and no provision for continuing the office. It was against the mischief resulting from this class of decisions, in working the dissolution of corporations through the failure to elect on charter days, that the Statute 11, Geo. I, was passed eight years after the Banbury case — which statute provided that a corporation *297should not be dissolved by a failure to elect on charter day. This statute simply extended to all corporate elections, even though appointed for a fixed day, or though the office was expressly limited to a year,the same principle which had already been adjudged to apply to offices held under a mere direction to elect annually. That this latter class of cases does not stand upon the Statute of Geo. 1., will appear from a slight reference to them. The Queen vs. Durham, 10 Mod., 146, was in nth Anne. It was a mandamus to restore to office a town clerk, to. which the corporation returned that, under the charter, the clerk was to be annually chosen, and that the year had expired. The Court held the return to be insufficient, distinguishing between an officer made by charter annuatim eligibilis and an officer eligibilis pro uno anno tantum. “Though,” said the Court, “he be annuatim iligibilis, he may continue town clerk, and will do so until they choose “another,” — “if the return had been eligibilis pro uno “ anno tantum, his office would have expired at the end of “the year, whether they had chosen another or not.” Another case, more like the present one, is in 12 Mod., 256. There a successor to a constable had been elected, but not qualified; yet he was held not to be discharged until his successor was appointed and sworn in, “because thepar- “ ish cannot be without an officer.” This principle was finally settled in England on appeal to the House of Lords and upon great consideration, in Foot vs. Prowse, 1 Strange, 625 ; 2 Bro., Parl. Cas., 289. The Mayor of Truro was to be chosen from among the Aldermen, and in the presence of two Aldermen. The Aldermen were annuatim elegendi, but no election for Alderman had been held for several years. The present Mayor was chosen from among the Aldermen last elected and holding over — two of them being present. The Court of King’s Bench held the election of Mayor void, for want of an annual election of the Aldermen. But upon error in the Exchequer Chamber, and, as it is reported, “upon two solemn arguments,” the *298judgment was unanimously reversed. It was held that the words annuatim elegendi in the charter were only directory, and that an annual election of the Aldermen was not necessary in order to make the election of Mayor good ; and the Court compared it to the case of a constable and other annual officers who, it was said, “ are good officers after the year is out until another is elected and sworn." On appeal to the House of Lords, this case was argued by counsel no less eminent than Sir Philip York, afterward Lord Hardwicke, against the validity of the election, and by Lord Talbot in support of it. The House of Lords affirmed the decision of the Exchequer Chamber, sustaining the opinion that the Aldermen held over. The question was never afterwards agitated in the English courts. Foot vs. Prowse settled the principle as to offices held under a general direction to elect annually. The^Statute ir Geo. I., passed while that case was pending in the Lords, extended the principle to all corporate offices. In some of the States, the Statute n Geo. L, has been re-enacted ; but independently of that Statute, the weight of authority is in favor of the rule, so far, at least, as the English decisions carried it. And Chanccdlor Kent, 2 Com., 296, indicates his opinion that the Statute was but declaratory of the common law : People vs. Runkle, 9 Johns., 157-8 ; Trustees of Vernon Society vs. Hill, 6 Cow., 23.
Returning now to the present case, I am of opinion that the resolutions of 1825-6, and the practice of the general board under them, ought to be so construed as to preserve an unbroken succession of 'cashiers qualified according to the requirement of the charter. Such a construction is quite consistent with the language of the resolutions, is necessary in order to harmonize them with the eighth fundamental .article of the charter, is supported by a reasonable presumption as to the intent of the board, and, moreover, it is in accordance with the effect given at common law to like provisions in statutes and charters for the election of civil and corporate officers. *299For it will be observed that the resolutions prescribe no term for the office of cashier ; as that it shall expire upon a day specified, or upon the annual meeting of the board, or even upon an election being held. They simply direct that a cashier be annually elected — a provision quite within the common law principle which extends the term of the incumbent until there shall be a duly qualified succession in the office.
What then, we next inquire, is the effect upon Heston’s term of office, and his official bonds, under the elections of 1862 and 1865 ? The re-elections of Heston in 1863 and 1864 were rendered ineffectual to create a new term of office by his omission to give bond pursuant to those elections, as required by the eighth fundamental article. His term of office under the election of 1862 continued, until, in 1865, he gave bond pursuant to his re-election in that year. So the term of office, commencing in 1865, continued until his removal in March, 1867 ; no official bond having been meanwhile given. It follows that the liabilities of the sureties under each bond being co-extensive with the term of office for which the bond was given, covered, under the two bonds, the whole period from the date of the bond of 1862 until-Heston’s removal from office in 1867.
But here we are met by an objection, argued with much ability and force, that the bank is estopped from holding the sureties liable under either bond beyond a year from the election pursuant to which the bond was given; and this upon the ground that the sureties undertook for Heston under an expectation that their liabilities would be limited strictly to the ensuing year,an expectation induced by the very practice or usage on the part of the bank of annually electing -cashiers. And especially was it urged that the sureties ought not to suffer in consequence of the departure of the bank, after they became bound, from its previous practice of taking a new bond *300annually. This is putting the objection in its strongest possible aspect.
The case lacks the essential feature necessary to entitle the complainants to protection under the doctrine of equitable estoppel, or as it is usually termed, estoppel in pais. Assuming that the sureties were induced to engage for Heston under the expectation that his term was for a year only, and not to be extended by the omission in the following year to elect or re-elect and take new bond, still such misapprehension as to the extent of the liability they were about to assume is not chargeable to the bank. There is no proof of any misrepresentation on the part of the bank or of its officers, nor of the withholding of any information sought from it, or which, unsought, it was its duty to give; nor (and here is the point of the objection) was such misapprehension warranted by the practice or usage of annual elections. For, in the first place, in the total absence of evidence to the contrary, the sureties are presumed to have understood the practice or usage according to its true construction and effect, that is, that, although the office was in a general sense an annual one, yet that the incumbent officer for whom they were about to engage would hold over until the election and qualification of a successor, or the re-election and qualification anew of the incumbent. A mistake on this point cannot be assumed when none appears in proof. But, in the next place, if such mistake were shown to have existed, and to have influenced the sureties to become such, still it does not appear that they were denied,by the bank,access to its records or proceedings, or any information sought for in order to ascertain the precise extent of the liability they were about to assume. On the contrary, in must be considered that their mistake (if such existed) was due to their own passiveness, caused by over confidence in Heston, and not to any breach of duty on the part of the bank. I now speak of the case as it stood at the time the sureties became bound.
*301The subsequent omission of the bank to renew the official bond of the cashier on his re-election in 1863-4 and in 1866-7, may have been unfortunate ; but the extension of the term of office in consequence of an omission either to re-elect or to qualify the officer re-elected, was one of the liabilities comprehended in the obligation into which, the sureties entered, which, in the absence of proof.it must be presumed they understood ; or even if they did not so understand their engagement, their mistake is chargeable to their own inattention and not to the bank.
We are now brought to inquire whether any defalcations have occurred, and if so, to what amount, within the period of the sureties’liability under these bonds. * * †
II. We now come to the second general ground of relief taken for the sureties, which, is that the board of directors of the branch bank neglected to supervise the accounts of the bank, and to count its cash funds with such care and frequency as would have led to the speedy detection of any irregularity or fraud, and so would have guarded both the bank and the cashier’s sureties against loss. Having, as is allged, failed to do so, it is urged that they are equitably estopped from throwing upon the sureties a loss which but for their own neglect would not have occurred.
This defense assumes as its basis,that diligence on the part of the bank- — -some degree of watchfulness over the cashier, his transactions and accounts, was a duty on the part of the directors — a duty not simply to the bank, whose agents they were,but to these sureties — the performance of which was a condition to the right of the bank *302to hold them liable. But whence, it must be asked, arises any such duty on the part of the bank towards the sureties ? Clearly not out of the terms of the bond, for by these the sureties undertake for Heston’s good behavior without any qualification — in effect, therefore, undertaking absolutely and at all events. Nor does there appear to have been any collateral engagement on the part of the directors, or representations made to the sureties before they entered, that any supervision would be exercised by the directors. Though the existence of a by-law directing a periodical examination of accounts and count of funds is alleged in the bill, there was none such in fact. On the contrary, the by-laws in force since 1835 charge upon the cashier alone the entire responsibility for the correctness of all accounts and the safety of .the funds. We cannot then consider, in’ order to bring the sureties under the protection of the doctrine of equitable estoppel, that they entered into these bonds upon the faith of a by-law or regulation requiring a supervision of the cashier, or of some engagement or representation on the part of the bank that such supervision would be exercised. As the case presents itself, the sureties appear to have undertaken for Heston relying on his integrity rather than upon the bank’s watchfulness, and submitting themselves to whatever may be the legal responsibility of sureties, without seeking to qualify it in their own case by any special conditions. Then it only remains to add, that under those rules of law, which, in the absence of express stipulation,fix theresponsibilities of sureties, it is good faith and not diligence which is required of the creditor as a condition of his right to hold the surety. Connivance on his part at the fraud of the principal, discharges the sureties. But the creditor, or the obligee in a bond, is not obliged, for the benefit of sureties, to watch the principal. It is because it is really impracticable for this to be done effectually and at all times,on the part of large institutions, that official bonds are required. To subject the responsi*303bility of sureties to so indefinite a question, as whether due diligence has been exercised by directors, would render these securities worthless. To their value and usefulness, it is essential that the obligations assumed should be certain and absolute.
This distinction between the effect of fraud and of laches only on the part of a creditor or obligee upon the liability of sureties is clearly put in the United States vs. Kirkpatrick, 9 Wheat., 720. That was an action upon an official bond taken by the United States Government. The defense was neglect on the part of the collecting officer of the Government to sue within the time prescribed by law. The Court, reasoning from what it considered an undisputed rule in suretyships between private parties, says “it is admitted that mere laches without fraud forms “ no discharge of a contract of this nature, between private “individuals. Such is the clear result of authorities.” The same distinction has been applied to the case of sureties in a cashier’s official bond in The State Bank vs. Chetwood, 3 Halst., 1, and in Taylor vs. Bank of Kentucky, 2 J. J. Marshall 565.
There is another principle quite well adjudged, which is equally decisive against this defense of the sureties. It is this : — The obligation of the sureties being to the corporation, i. e,, to the stockholders by their corporate name, is not affected by the acts or omissions of the directors of the branch bank, who are themselves but servants of the corporation, and who, though they exercise many important corporate powers, have not authority to compromise or impair the official securities of the corporation. This has been decided in two cases where the directors, whose acts were called in question by sureties, were directors of the bank to which the official bond was given, and not of a branch bank. Minor vs. The Mechanics' Bank of Alexandria, 1 Peters, 46; Amherst Bank vs. Root, 2 Metcalf, 522. In another case, quite like the present one, this *304principle was applied with the more force where the official bond was given to the Bank of Kentucky, a parent bank, by the cashier of one of its branches, and the defense was that the directors of the branch bank had knowledge of the cashier’s delinquencies and connived at them. The defense was held insufficient. Taylor vs. The Bank of Kentucky, 2 J. J. Marshall, 565. These cases go so far as to hold that even a fraudulent combination between the directors and cashier does not discharge the cashier’s sureties from their responsibility to the stockholders, who are the corporation. It is difficult to see how this conclusion can be avoided, but the question does not arise here.
III. There remains a third and last ground of relief taken for the sureties — that is, that under the Statute barring suits on official bonds after two years from the accruing of the cause of action, the sureties are discharged as to so much of the defalcation as occurred more than two years’ previous to the entering of judgment on the bonds, which was in March, 1867. It will be observed here, that two of the memorandum checks, amounting together to $6,088 44, bear date, one, September 5, 1866, the other, January 15, 1867, both within two years next before the entering of judgment on the bonds. We have seen that the defalcations represented by these checks respectively, must, in the absence of evidence to the contrary, betaken to have been committed at the date of the checks, and to these, therefore, the statutory bar can have no application.
We then take up the check of December 1, 1864, for $3046.46. This sum was abstracted more than two years before the judgments were entered. Should the bank, on that ground, be restrained from collecting this amount ? I here pass by one of the questions raised in the argument, viz.: Whether Heston’s failure, on March 2, 1867, when his defalcation was discoverd, to pay over the sums he had taken, was of itself a new breach of his official bond *305which gave the bank two years from that date within which to proceed on the bond for any defalcation committed while it was in force. It is not necessary to decide that question ; for even supposing the abstraction of of $3,046 46 on December 1, 1864, to be the only breach of the bond as to that sum, still the bank is entitled to collect it. Their equity to do so arises out of the fact that the defalcation was a fraud concealed from the bank, with respect to which a court of equity will not permit the statutory bar to be set tip until the lapse of the prescribed term after discovery of the fraud.
It is a settled and familiar principle that a court of equity will not permit a party to make an unconscientious use of an advantage gained at law. Hence it will deprive him of defenses when set up to protect fraud though such defenses be founded upon the most positive statutory enactments.
A familiar instance of this jurisdiction arises out of the Statute of Frauds. Although this statute was intended absolutely to avoid parol contracts for interests in land, courts of equity do not allow an unconscientious use of it, and, therefore, it is that if a party has in part performed a parol contract for the sale of lands, the statute shall not be set up against a bill seeking a complete performance. This court has long exercised the same power to restrain an unconscientious use of the Statute of limitations. A very able vindication of this power, and one now received as authoritative, is by Lord Redesdale in Bond vs. Hopkins, 1 Sch. and Lef., 431. The adjudged cases afford many illustrations of the doctrine. In Putney vs. Warren, 6 Ves., 73, it was applied by Lord Eldon to protecta party who had been prevented from pressing his remedy at law by his adversary’s carrying on an unfounded litigation in equity until the statute had run. So in some cases where through mistake a party has omitted to prosecute his rights in time, equity has relieved against the statute, as *306in Brookshanks vs. Smith, 2 Younge and Coll., 68. But most especially does equity relieve against any attempt to use the statute as a cover for fraud. In such case this court will even interfere in an action at law to restrain a defendant from pleading the statute ; a fortiori will it refuse in the furtherance of fraud, to enforce the statute by it own decree in a case which, like this, is one of equitable jurisdiction. It treats the statute as running from the discovery of the fraud, not before. There has been controversy whether courts of law can afford this relief against the statute, but none whatever as to the power- of a court of equity : 2 Sto. Eq. fur., 1521, 1521 a ; South Sea Co. vs. Wymondsell 3 P. Wms., 143 ; Deloraine vs. Browne. 3 Bro. C. C., 363 ; Booth vs. Ld. Warrington, 4 Bro. P. C., 163.
There is nothing in the present case to except it from the operation of the rule. It is true that equity will not relieve against the bar of the statute in favor of a •party who has been in laches in not using means within his power to discover the fraud. But a close supervision by large moneyed corporations over their officers, sufficient to ensure the speedy detection of fraud, is not practicable, and were it so, would become intolerable. These institutions must unavoidably trust their officers and rest upon the official bond as the guaranty for their fidelity. It is to this end that the bonds are taken. Their value would be destroyed and their purpose defeated were it in the power of a shrewd cashier to absolve himself and his sureties by covering up his frauds for two years.
If the rules applied to this case seem to bear hardly upon the sureties-, it must be remembered that by these bonds they undertook for the cashier’s fidelity, absolutely and at all events, and engaged unconditionally to make good his defaults. They had the power to limit their responsibility expressly to one year, or to make it subject to any conditions which might be agreed upon. But this *307was not done. It would be a prudent practice and one best securing all parties, that the obligation of such bonds be expressly limited to one year, and that upon the giving of a new bond by a.n officer re-elected, an examination be made sufficient to test his integrity at that time.
A decree will be entered dissolving the injunction so far as to allow the bank to collect the amount of the defalcations proved, with interest.

 The discussion of the evidence is omitted, being unnecessary to a full understanding to the decision of the legal points involved, and the result of the inquiry sufficiently appearing from the conclusion reached.